Citation Nr: 0936969	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-09 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for service connected 
lumbar spine degenerative disc and joint disease, status post 
decompression laminectomy and pedicle screw placement from 
L4-S1, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to 
September 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California that granted a temporary 100 percent 
evaluation from August 3, 2006 thru December 31, 2006, and a 
20 percent rating from January 1, 2007 for the lumbar spine 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled to appear before the Board for a 
video hearing in August 2009.  Prior to his hearing, the 
Veteran asked to reschedule the hearing due to back surgery.  
A formal motion to reschedule the Board hearing was filed in 
September 2009.

The Board finds that the Veteran provided a timely request 
for a new hearing, and that good cause has been shown to 
reschedule his video conference hearing.  See 38 C.F.R. §§ 
20.700, 20.702 (2009).

Accordingly, the case is REMANDED for the following action:

The RO should reschedule the Veteran for 
his video-conference hearing, pursuant to 
his September 2009 request, at the 
earliest available opportunity.  The RO 
should notify the Veteran and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009), and should associate a 
copy of such notice with the claims file.  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




